 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
 9                v.                                          CR17-163 TSZ

10        SUNG HONG and HYUN JOO                              MINUTE ORDER
          HONG,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)        The Government’s motion to seal, docket no. 115, is GRANTED.
15          (2)        The Government’s motion to seal, docket no. 118, is GRANTED.
16          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 11th day of October, 2018.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
